PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/490852
Filing Date: 07 June 2012
Appellant(s): Kravitz, David



__________________
Benjamin S. Prebyl
For Appellant


EXAMINER’S ANSWER



This is in response to the Appeal Brief filed 04/14/2020 and Supplemental Appeal Brief filed 03/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

-	Rejection under 35 U.S.C. 112, first paragraph


 (2) Response to Argument


    Claim Rejections - 35 USC § 101

Appellant argues that the claims require steps, such as "procuring a donor liver or a donor kidney" and "perfusing the procured donor liver or kidney with a perfusion solution supplied via a perfusion apparatus to treat the procured donor liver or kidney", which are not able to be performed (practically or otherwise) in the mind,  that the claims cannot practically be performed in the mind, at least because the “procuring” step and "perfusing" step may not be performed in the human mind as such steps require actual materials/organs/tissues/ components and apparatus beyond generic computer components (e.g., a perfusion apparatus and a perfusion solution supplied thereby).  In response, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in 

Furthermore appellant argues that the claimed method requires that the recited procured donor liver or donor kidney be treated. In response, other than perfusion, claims 1,36 do not address any treatment.  

Appellant argues that the method provides an improved technique of determining parameters for maintaining viability of an organ. In response, first, there are no particular steps specifying how and what parameters are determined.  Second, if specified, the advance proffered by applicant might constitute a new or different use of a data analysis process, but it is not persuasive that the process is an improved technological process. 
Appellant argues that the instant claims are similar to in re Diehr, as they allow a more reliable methods for determining parameters of a device. As for comparing with in re Diehr, note that the claims are drawn to determining parameters of a device. In Diehr, the specifically disclosed and claimed steps of constant measurement of temperature at a mold cavity of a rubber-molding press and the claimed repetitive computer Diehr (i.e., opening the mold). The method steps are computational steps but there is no requirement in the claim that the result of these steps is used in a particular technological environment. 
Appellant argues that the rejection is deficient in that the Examiner has not provided any actual factual basis to support his findings that any organ perfusion done in the medial field is done with the objective of restoring ATP and/or enzyme levels.  In response, the perfusion step itself is a well known and routine activity.  As for “restoring ATP and/or enzyme levels”, first it is an intended use of the perfusion, wherein the perfusion solutions are selected based on [undefined] set of biomarkers.  Second, applicant has not provided any factual argument that objective on any organ perfusion in medical field  is to eventually arrive at a quality organ with normal levels of enzymes and/or ATP.


With regard to claim 38, Appellant argues that the claim is drawn to an assessment necessary for maintaining the viability as it requires that the method further comprises "employing hypothermic perfusion to reduce the metabolic rate of the liver or kidney, and preserving the liver or kidney determined to be unsuitable for transplantation for days or weeks before performing for further medical research and testing". In response, making an assessment is also a decision making step; as for employing hypothermic perfusion, employing hypothermic perfusion of organs is a generic step, well-known and routine to an artisan, and it is not linked to any particular result of determining device parameter steps.  Further, the base claim 36 is drawn to determining parameters of a device, not to determining unsuitability of an organ for transplantation.


Claim Rejections - 35 USC § 112, first paragraph.

The written description rejection under 35 U.S.C. 112, first paragraph, is made to indicate that the inventors, at the time the application was filed, had possession of the invention wherein, in order to restore viability of an organ procured from a donor, the data record is compiled from 
A. data relating to one or more qualitative and/or quantitative relationships of one or more predetermined biomarkers, and 
B. data related to both
 -	donor’s organ medical history, donor cause of death, warm ischemia time of the organ during donor recovery, and 
-	recipient outcomes of transplantation of said livers or kidneys.

Appellant argues that specification contains sufficient disclosure with regard to collecting data relating to one or more qualitative and/or quantitative relationships of one or more predetermined biomarkers (part A, above).  However, specification does not disclose selecting biomarkers based on data record compiled from both parts  A and B, as above. As properly addressed by appellant “to satisfy the written description requirement, all that is needed is "reasonable clarity." See MPEP §2163.02.”  In the instant case, however, there is no “reasonable clarity” in specification on selecting biomarkers to formulate perfusion solutions to maintain organ procured from a donor (i.e., organ that has not been transplanted yet) based on “recipient outcomes of transplantation of said organs”.  Nor there is clarity on selecting biomarkers to formulate perfusion solutions to maintain organ based on “data related to” donor cause of death or “data related to” donor’s organ medical history.


Respectfully submitted,


A Technology Center Director or designee must personally approve the new ground of rejection set forth in section (3) above by signing below: 
Conferees:

/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        

/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.